Exhibit 10.1.3
 
This document is part of a prospectus covering securities that have been
registered under the Securities Act of 1933, as amended.  This document may be
used only in connection with our offer and sale of the securities hereunder. 
You cannot use this document to offer or sell the securities that you acquire
hereunder to anyone else.  A paper version of this document and the other
documents constituting the complete prospectus are available upon request by
contacting Vicki Owens in the Human Resources department.
 
HEALTHSOUTH CORPORATION
 
RESTRICTED STOCK AWARD AGREEMENT
(Pursuant to the Amended and Restated 2008 Equity Incentive Plan)

 
 
This Restricted Stock Award Agreement (this “Award”) is granted in Birmingham,
Alabama by HealthSouth Corporation, a Delaware corporation (the “Corporation”),
pursuant to a Summary of Grant (the “Summary”) displayed at the website of Smith
Barney Benefit Access® (www.benefitaccess.com). The Summary, which specifies the
person to whom the Award is granted (“Grantee”), the date as of which the grant
is made (the “Date of Grant”) and other specific details of the Award, and the
electronic acceptance of the Summary are incorporated herein by reference.
 
1. GRANT OF AWARD.  Upon the terms and conditions set forth herein and in
the Corporation’s Amended and Restated 2008 Equity Incentive Plan (the “Plan”),
a copy of which has been made available to the Grantee electronically, the
Corporation hereby grants to Grantee an Award of the number of fully paid,
non-assessable shares (the “Restricted Shares”) of common stock, par value $0.01
per share (the “Common Stock”), of the Corporation set forth in the Summary.
 
The Award is granted pursuant to the Plan and is subject in its entirety to the
all applicable provisions of the Plan as in effect on the Date of
Grant.  Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Plan.  The Corporation and Grantee agree to be bound
by all of the terms and conditions of the Plan, as amended from time to time in
accordance with its terms.
 
Subject to Section 5 hereof, the Restricted Shares shall be registered in the
name of Grantee on the stock transfer books of the Corporation.  However, any
certificates issued with respect to Restricted Shares shall be held by the
Corporation in escrow under the terms hereof, provided, that, unless the
Corporation determines otherwise, no such certificates shall be distributed to
Grantee prior to the date determined under Section 3 hereof. Certificates
representing the Restricted Shares shall bear the legend set forth in Section 3
below or such other appropriate legend as the Committee shall determine, which
legend shall be removed only on and after the date determined under Section 3
and if and when the Restricted Shares have become “vested Restricted Shares” (as
defined in Section 2 hereof).
 
Grantee shall be entitled to vote all Restricted Shares, and shall be entitled
to receive, free of all restrictions, ordinary cash dividends and dividends in
the form of shares of Common Stock thereon if any.  Grantee’s right to receive
any extraordinary dividends or other distributions with respect to Restricted
Shares prior to their becoming vested Restricted Shares shall be at the sole
discretion of the Committee, but in the event of any such extraordinary
dividends or distributions are paid to the holders of Common Stock, the
Committee shall take such action as may be
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1.3
 
appropriate to preserve the value of, and prevent the unintended enhancement of
the value of, the Restricted Shares.
 
2. VESTING. Except as may otherwise be provided herein and in Section 15.8 of
the Plan, the restrictions on transfer set forth in Section 3 shall lapse in
accordance with the schedule set forth in the Summary, so long as the Recipient
is employed by or providing services to the Corporation as of the relevant
dates. Any Restricted Shares with respect to which the restrictions on transfer
set forth in Section 3 have lapsed shall be referred to hereunder as “vested
Restricted Shares.”
 
3. RESTRICTIONS ON TRANSFERABILITY, PLEDGING, SELLING. Restricted Shares and any
interest therein, may not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, except by will or the laws of descent and
distribution, prior to the lapse of restrictions set forth in this Award
applicable thereto, as set forth in Section 2.   In order to reflect the
restrictions on disposition of the shares of Common Stock issued pursuant to
this Award, the stock certificates for the shares of Common Stock issued
pursuant to this Award will be endorsed with a restrictive legend, in
substantially the following form:
 
“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE HEALTHSOUTH CORPORATION AMENDED
AND RESTATED 2008 EQUITY INCENTIVE PLAN AND AN AGREEMENT ENTERED INTO BETWEEN
THE REGISTERED OWNER AND HEALTHSOUTH CORPORATION. ANY ATTEMPT TO DISPOSE OF
THESE SHARES IN CONTRAVENTION OF THE APPLICABLE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE
NULL, VOID AND WITHOUT EFFECT.”
 
Such legend shall be removed only on and after the date when the Restricted
Shares have become vested Restricted Shares.  Grantee shall be entitled to vote
all Restricted Shares, and shall be entitled to receive, free of all
restrictions, ordinary cash dividends and dividends in the form of shares of
Common Stock thereon if any, to the extent permitted in the Plan.  Grantee’s
right to receive any extraordinary dividends or other distributions with respect
to Restricted Shares prior to the Restricted Shares becoming vested Restricted
Shares shall be at the sole discretion of the Committee, but in the event of any
such extraordinary dividends or distributions are paid to the holders of Common
Stock, the Committee shall take such action as may be appropriate to preserve
the value of, and prevent the unintended enhancement of the value of, the
Restricted Shares.
 
4. SECURITIES COMPLIANCE. The Corporation shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Award, the Corporation shall not be
obligated to
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1.3
 
issue any restricted or unrestricted Common Stock or other securities pursuant
to this Award if the issuance thereof would result in a violation of any such
law.  Subject to Section 3 hereof, in order to comply with any applicable
securities laws, the Recipient agrees that the Restricted Shares shall only be
sold by the Recipient following registration of such Shares under the Securities
Act of 1933, as amended, or pursuant to an exemption therefrom. If required by
the authorities of any state in connection with the issuance of the shares, the
legend or legends required by such state authorities will also be endorsed on
all such certificates.
 
5. TERMINATION OF EMPLOYMENT.  The Restricted Shares and this Award shall be
subject to the lapse and forfeiture provisions of Section 15.8 of the Plan. For
purposes of this Award, “Retirement” shall mean the voluntary termination of
employment by a Participant after attaining (a) age 65 or (b) in the event that
the Participant has been employed by the Company for ten (10) or more years on
the date of such termination, age 60.

 
6. ACCELERATED VESTING FOR A CHANGE IN CONTROL OR OTHER REASON. Notwithstanding
anything to the contrary contained in this Award, all of the Restricted Shares
issued to Grantee pursuant to this Award shall also become vested in accordance
with Sections 15.5, 15.6, and 15.7 of the Plan.
 
7. TAX ISSUES.
 
(a)           Grantee agrees to notify the Corporation immediately if Grantee
recognizes taxable income generated by the grant of the Award by the Corporation
to the Recipient pursuant to an election under Section 83(b) of the Code.
 
(b)           Grantee acknowledges that the Corporation has not advised Grantee
regarding Grantee’s income tax liability in connection with this Award.  Grantee
has reviewed with Grantee’s own tax advisors the federal, state, and local and
tax consequences of this Award.  Grantee is relying solely on such advisors and
not on any statements or representations of the Corporation or any of its
agents.  Grantee understands that Grantee (and not the Corporation) shall be
responsible for Grantee’s own tax liability that may arise as a result of the
transactions contemplated by this Award.
 
(c)           Grantee shall pay to the Corporation promptly upon request, and in
any event, no later than at the time the Corporation determines that Grantee
will recognize taxable income in respect of this Award, an amount equal to the
taxes the Corporation determines it is required to withhold under applicable tax
laws with respect to this Award.  Such payment shall be made in the form of (i)
cash, (ii) shares of Common Stock already owned for at least six months, (iii)
delivering to the Corporation, or having the Corporation withhold, a portion of
the shares of Common Stock otherwise to be delivered to Grantee with respect to
this Award, or (iv) in a combination of such methods, as irrevocably elected by
Grantee prior to the applicable tax due date with respect to the Restricted
Shares.
 
8. APPLICABLE RECOUPMENT POLICY.  Notwithstanding anything to the contrary
contained in this Award, this Award is subject to the terms of the Compensation
Recoupment Policy (the “Clawback Policy”) adopted by the Board of Directors of
the Corporation (the “Board”), published with other Plan materials on the
website of Smith Barney Benefit Access® (www.benefitaccess.com), and modified
from time to time to comply with applicable requirements of law or the listing
standards of The New York Stock Exchange. This Award may be cancelled in
accordance with the Clawback Policy in the event the Board or a
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1.3
 
committee thereof determines that one of the events enumerated in the Clawback
Policy has occurred and that it is in the best interests of the Corporation to
do so.
 
9. BINDING AGREEMENT.  This Award shall be binding upon and shall inure to the
benefit of any successor or assign of the Corporation, and, to the extent herein
provided, shall be binding upon and inure to the benefit of Grantee’s
beneficiary or legal representatives, as the case may be.
 
10. ENTIRE AGREEMENT; AMENDMENT.  This Award contains the entire agreement of
the parties with respect to the Restricted Stock granted hereby.  This Award may
be amended in accordance with the provisions of Section 17.2 of the Plan.
 
11. ACCEPTANCE OF AGREEMENT.  By accepting the Summary electronically, Grantee
confirms that this Award is in accordance with Grantee’s understanding, and that
Grantee agrees to the terms of this Award and the terms of the Plan.
 
12. ADMINISTRATION OF THE PLAN; INTERPRETATION OF THE PLAN AND THE AWARD. The
Plan shall be administered by the Committee, pursuant to Section 4 of the
Plan.  Furthermore, the interpretation and construction of any provision of the
Plan or of the Award by the Committee shall be final, conclusive and binding. In
the event there is any inconsistency or discrepancy between the provisions of
this Award and the provisions of the Plan, the provisions of the Plan shall
prevail.